Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.918 Filed 08/31/21 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DANIEL N. SCOUTEN,
 et al.,                                          Case No. 20-cv-11708

                     Plaintiffs,                 Paul D. Borman
                                                 United States District Judge
 v.
                                                 Elizabeth A. Stafford
 ADVANCED CORRECTIONAL                           United States Magistrate Judge
 HEALTHCARE, INC., et al.,

                Defendants.
 ______________________________/

                         OPINION AND ORDER:
       (1) ADOPTING MAGISTRATE JUDGE STAFFORD’S MAY 27, 2021
              REPORT AND RECOMMENDATION (ECF NO. 117);
      (2) OVERRULING PLAINTIFFS’ OBJECTIONS (ECF NOS. 121, 122);
         (3) GRANTING DEFENDANT ADVANCED CORRRECTIONAL
      HEALTHCARE, INC.’S MOTION FOR SUMMARY JUDGMENT OR
          ALTERNATIVELY MOTION TO DISMISS (ECF NO. 96); AND
        (4) SUA SPONTE DISMISSING PLAINTIFFS’ CLAIMS AGAINST
        DEFENDANT MIDLAND COUNTY FOR FAILURE TO EXHAUST
                      ADMINISTRATIVE REMEDIES

        On May 27, 2021, Magistrate Judge Elizabeth A. Stafford issued a Report and

Recommendation to Grant Defendant Advanced Correctional Healthcare, Inc.’s

Motion for Summary Judgment or Alternatively Motion to Dismiss. (ECF No. 117,

Report and Recommendation (“R&R”).) Judge Stafford also recommended that

Plaintiffs’ claims against Defendant Midland County be dismissed sua sponte for

failure to exhaust administrative remedies. (Id.) Two plaintiffs, Cory O’dell Derrick
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.919 Filed 08/31/21 Page 2 of 13




and Andrew J. Streu, filed separate Objections to the R&R, which are now before

this Court for resolution. (ECF No. 121, Plaintiff Derrick’s Objections) (ECF No.

122, Plaintiff Streu’s Objections.) Defendant Advanced Correctional Healthcare,

Inc. filed separate Responses to both Plaintiffs’ Objections. (ECF No. 125,

Defendant ACH’s Response to Plaintiff Derrick’s Objections) (ECF No. 126,

Defendant ACH’s Response to Plaintiff Streu’s Objections.)

      The Court, having conducted de novo review under 28 U.S.C. § 636(b)(1) and

Fed. R. Civ. P. 72(b) of those portions of the R&R to which specific and timely

objections have been filed, OVERRULES Plaintiffs’ Objections, ADOPTS the

Report and Recommendation, GRANTS Defendant Advanced Correctional

Healthcare Inc.’s Motion for Summary Judgment or Motion to Dismiss (ECF No.

96), and sua sponte DISMISSES Plaintiffs’ claims against Defendant Midland

County for failure to exhaust administrative remedies.

          I.     FACTUAL AND PROCEDURAL BACKGROUND

      Twenty jail inmates, proceeding pro se, filed a joint civil rights complaint

pursuant to 42 U.S.C. § 1983, challenging the conditions of their confinement at the

Midland County Jail, and naming four defendants: Midland County Jail, Advanced

Correctional Healthcare, Inc., County of Midland, and Dr. Nisa Chellum. (ECF No.

1, Compl.) The Court previously dismissed 15 plaintiffs after they failed to correct

filing deficiencies (ECF No. 41), dismissed defendants Midland County Jail and Dr.

                                            2
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.920 Filed 08/31/21 Page 3 of 13




Chellum (ECF No. 56), and dismissed Plaintiffs’ claims alleging a violation of the

Equal Protection Clause and their claims concerning commissary prices, excessive

bail, adequacy of legal representation, and involuntary servitude, for failure to state

a claim. (Id.) As a result, Plaintiffs Daniel Scouten, Cory O’dell Derrick, Douglas

R. Fox, Kelvin W. Lyon, Adam Dimond, Andrew Streu, and Michael Thompson’s1

remaining claims allege insufficient protection from COVID-19 and inadequate

medical care related to COVID-19 against Defendants Advanced Correctional

Healthcare (ACH) and Midland County.

      Specifically, Plaintiffs’ Complaint alleges that they were housed in conditions

with inadequate protection against COVID-19, including lack of coronavirus testing,

protective equipment, and ability to practice social distancing. (Compl., PageID.5-

9.) According to the Complaint, the “jail is not a safe place right now when Midland

County and Advanced Correctional Healthcare refuses to use any funding for testing,

mask, gloves, cleaning product like bleach.” (Id., PageID.8.) Plaintiffs assert that the

failure to provide the listed protections violated their constitutional rights. (Id.)

      Plaintiffs claim that they submitted grievances with ACH but received “[n]o

response at all.” (Id., PageID.11.) They assert that because of the “unsafe living


1
  Michael Thompson is not yet a plaintiff in this case, but he moved to be added to
this case on October 26, 2020. (ECF No. 37.) Defendant ACH addressed Mr.
Thompson’s claims in its motion for summary judgment, and Judge Stafford
addressed Mr. Thompson’s claims in her R&R, so this Court will also include Mr.
Thompson’s claims here.
                                            3
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.921 Filed 08/31/21 Page 4 of 13




conditions,” they have suffered “DEEP psychological, mental, emotional and

spiritual pain and duress.” (Id., PageID.9.) Among the litany of relief sought,

Plaintiffs request better COVID-19 protections, money damages, and early release

for those inmates with certain underlying health conditions. (Id.)

      Defendant ACH filed a motion for summary judgment arguing that Plaintiffs

failed to properly exhaust administrative remedies before bringing this lawsuit.

(ECF No. 96, ACH Mot. S.J.) Alternatively, ACH argued that the Complaint should

be dismissed because Plaintiffs “inappropriately attributed all their claims and

factual inferences against the remaining Defendants as a collective whole” and

because ACH “cannot be held liable under § 1983 on the basis of respondeat superior

or vicarious liability.” (Id.) Plaintiffs Streu, Fox and Derrick filed responses to

ACH’s motion (ECF Nos. 99, 101, 104), and Defendant ACH filed a reply. (ECF

No. 113.)

      On May 27, 2021, the Magistrate Judge issued the R&R, recommending that

ACH’s motion for summary judgment be granted and that Plaintiffs’ claims be

dismissed without prejudice because Plaintiffs failed to exhaust their administrative

remedies on their claims against Defendant ACH. (ECF No. 117, R&R.) The R&R

further recommended that the Court sua sponte dismiss Plaintiffs’ claims against

Defendant Midland County because Plaintiffs assert the same unexhausted claims

against that defendant. (Id.)

                                             4
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.922 Filed 08/31/21 Page 5 of 13




      Plaintiffs Streu and Derrick have filed Objections to the R&R (ECF Nos. 121,

122), to which Defendant ACH has responded. (ECF Nos. 125, 126.)

                         II.    STANDARD OF REVIEW

      Pursuant to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1),

the Court conducts a de novo review of the portions of the Magistrate Judge’s Report

and Recommendation to which a party has filed “specific written objection” in a

timely manner. Lyons v. Comm’r Soc. Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich.

2004). A district court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). Only those objections that are specific are entitled to a de novo review

under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties

have the duty to pinpoint those portions of the magistrate's report that the district

court must specially consider.” Id. (quotation marks and citation omitted). “A

general objection, or one that merely restates the arguments previously presented is

not sufficient to alert the court to alleged errors on the part of the magistrate judge.”

Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). “‘[B]are disagreement

with the conclusions reached by the Magistrate Judge, without any effort to identify

any specific errors in the Magistrate Judge’s analysis that, if corrected, might warrant

a different outcome, is tantamount to an outright failure to lodge objections to the R

& R.’” Arroyo v. Comm’r of Soc. Sec., No. 14-cv-14358, 2016 WL 424939, at *3

                                               5
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.923 Filed 08/31/21 Page 6 of 13




(E.D. Mich. Feb. 4, 2016) (quoting Depweg v. Comm'r of Soc. Sec., No. 14-11705,

2015 WL 5014361, at *1 (E.D. Mich. Aug. 24, 2015) (citing Howard v. Secretary

of Health & Human Services, 932 F.2d 505, 509 (6th Cir. 1991)).

                                 III.   ANALYSIS

      A.     Exhaustion of Administrative Remedies

      The R&R recommends dismissing Plaintiffs’ claims for failure to exhaust

administrative remedies. Before turning to the specific objections to the R&R, the

Court will briefly review the governing exhaustion rules and findings in this case.

      The Prison Litigation Reform Act (PLRA) requires prisoners to “properly”

exhaust all “available” administrative remedies before filing a lawsuit challenging

prison conditions. 42 U.S.C. § 1997e(a); Woodford v. Ngo, 548 U.S. 81, 88-90, 93

(2006). Proper exhaustion of administrative remedies “means using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on

the merits).” Woodford, 548 U.S. at 90, 93 (emphasis in original). A prisoner’s

grievance must give “prison officials fair notice of the alleged mistreatment or

misconduct that forms the basis of the constitutional or statutory claim made against

a defendant in a prisoner’s complaint.” Bell v. Konteh, 450 F.3d 651, 654 (6th Cir.

2006) (citation and internal quotation marks omitted).

      Requiring exhaustion allows prison officials a chance to resolve disputes

about the exercise of their responsibilities before being haled into court and produces

                                              6
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.924 Filed 08/31/21 Page 7 of 13




a useful administrative record. Jones v. Bock, 549 U.S. 199, 204 (2007). The PLRA

does not detail what “proper exhaustion” entails because “it is the prison’s

requirements, and not the PLRA, that define the boundaries of proper exhaustion.”

Jones, 549 U.S. at 218. “The level of detail necessary in a grievance to comply with

the grievance procedures will vary from system to system and claim to claim,” but

it is self-evident that an untimely or otherwise improperly filed grievance does not

fulfill the exhaustion requirement. Id.; see also Woodford, 548 U.S. at 97. Finding

otherwise “would permit a prisoner to bypass deliberately and flagrantly

administrative review without any risk of sanction.” Woodford, 548 U.S. at 97.

      Under the Midland County Jail grievance procedure, the Jail Lieutenant

accesses the Command system at least once a day to look for pending grievances,

and must respond to the grievant with a decision within 72 hours. (ECF No. 96-1,

PageID.383.) An inmate disagreeing with the decision must file a written appeal to

the Jail Captain within five days. (Id.)

      Defendant ACH presented summary judgment evidence showing that

Plaintiffs Scouten, Fox, Lyon, Streu, and Thompson filed a number of grievances,

but none concerned the COVID-19 allegations contained in Plaintiffs’ Complaint,

and that no plaintiff filed an appeal to the Jail Captain within five days of receiving

a response to their grievance. (ECF Nos. 96-2 to 96-8.) ACH thus presented

summary judgment evidence that no plaintiff exhausted his administrative remedies

                                              7
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.925 Filed 08/31/21 Page 8 of 13




prior to filing this lawsuit. The three plaintiffs who responded to ACH’s motion

failed to put forth any evidence that they did in fact properly exhaust administrative

remedies. (See ECF Nos. 99, 101, 104.) The Magistrate Judge thus found that no

plaintiff exhausted his administrative remedies before filing suit, and recommended

dismissing Plaintiffs’ claims without prejudice.

      B.     Plaintiff Streu’s Objections (ECF No. 121)

      Plaintiff Streu asserts three objections to the R&R, but none of those

objections address the dispositive finding in the R&R that Plaintiffs failed to exhaust

their administrative remedies. Instead, Streu complains that: (1) he requested to be

tested for COVID-19 but was “denied multiple times”; (2) when he was tested, he

and others were transferred out of the Midland County Jail before receiving COVID-

19 test results; and (3) inmates’ requests for masks, gloves, and cleaning supplies

have been denied. (ECF No. 121, Pl. Streu’s Obj.)

      However, as Defendant ACH properly states in its Response, Plaintiff Streu

fails to set forth any legal argument as to how Magistrate Judge Stafford erred in

finding that Plaintiffs failed to exhaust their administrative remedies. Accordingly,

Plaintiff Streu fails to demonstrate any specific error in the Magistrate Judge’s

analysis that, if corrected, might warrant a different outcome, and Plaintiff Streu’s

objections are OVERRULED.




                                              8
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.926 Filed 08/31/21 Page 9 of 13




      C.     Plaintiff Derrick’s Objections (ECF No. 122)

      Plaintiff Derrick asserts six objections to the R&R, but, as with Plaintiff Streu,

most of the objections fail to address the dispositive finding in the R&R that

Plaintiffs failed to exhaust their administrative remedies, or demonstrate any specific

error in the Magistrate Judge’s analysis.

      Derrick’s first objection is that “[d]ue to the imminent dangers of Covid-19

… it was impossible to exhaust the administrative remedies[.]” (Pl. Derrick’s Obj.

at PageID.836.) However, the Court notes that during this time period, Derrick did

file 16 grievances, which were all responded to but not appealed to the Jail Captain.

(ECF No. 96-3.) Derrick has failed to demonstrate how he was prevented from

exhausting his administrative remedies, or that he should be excused from doing so.

The Magistrate Judge relied on appropriate law in finding that the PLRA requires

prisoners to “properly” exhaust all “available” administrative remedies before filing

a lawsuit challenging prison conditions. The PLRA does not contain an exception to

the exhaustion requirement “for ‘exigent circumstances,’ be they medical exigencies

or otherwise.” Boulding v. Mich. Dept. of Corr., No.13-14325, 2015 WL 136195, at

*2 (E.D. Mich. Jan. 5, 2015), report and recommendation adopted by 2015 WL

1510446 (E.D. Mich. Mar. 24, 2015); Cochran v. Caruso, No. 07-228, 2008 WL

397597, at *5 (W.D. Mich. Feb. 11, 2008) (collecting cases). As a result, “[w]hen a

prisoner has filed a civil rights complaint in federal court without first exhausting

                                              9
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.927 Filed 08/31/21 Page 10 of 13




 his administrative remedies, dismissal of the complaint is appropriate.” Williams v.

 Norton, 23 F. App’x 396, 397 (6th Cir. 2001) (citing Freeman v. Francis, 196 F.3d

 641, 645 (6th Cir. 1999); Brown v. Toombs, 139 F.3d 1002, 1104 (6th Cir. 1998)).

 Because Plaintiff Derrick has not proffered any evidence to show that he properly

 exhausted his administrative remedies prior to filing suit, his first objection is

 OVERRULED.

       Derrick’s second objection is that his C-Pap machine was not cleaned until

 May 17, 2021. (Pl. Derrick’s Obj. at PageID.836.) This statement fails to set forth

 any legal argument as to how Magistrate Judge Stafford erred in finding that

 Plaintiffs failed to exhaust his administrative remedies. Accordingly, Plaintiff

 Derrick fails to demonstrate any specific error in the Magistrate Judge’s analysis

 that, if corrected, might warrant a different outcome, and his second objection is

 OVERRULED.

       Derrick’s third objection is that he filed an ethics complaint with the County

 Clerk Ann Manary. (Pl. Derrick’s Obj. at PageID.836.) Plaintiff made this same

 argument in response to ACH’s motion for summary judgment, and the Magistrate

 Judge correctly explained that this effort did not comply with the jail’s grievance

 procedure. (R&R at p. 7, PageID.812.) Derrick’s failure to follow the proper

 procedure is not excused. See Napier v. Laurel Cnty., 636 F.3d 218, 221-22 n.2 (6th

 Cir. 2011) (“A plaintiff’s failure to exhaust cannot be excused by his ignorance of

                                            10
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.928 Filed 08/31/21 Page 11 of 13




 the law or the grievance policy.”); Brock v. Kenton Cnty., 93 F. App’x 793, 797-98

 (6th Cir. 2004) (rejecting inmate’s argument that exhaustion should be excused

 because he was not aware of jail’s grievance system). As Derrick fails to demonstrate

 any error in the Magistrate Judge’s decision, his third objection is OVERRULED.

       Plaintiff’s fourth objection (labeled Objection #5) is merely the Eastern

 District of Michigan Administrative Order No. 20-AO-039, extending the

 excludable time under the Speedy Trial Act, 28 U.S.C. § 3161(h)(7) in criminal

 matters. (Pl. Derrick’s Obj. at PageID.838-39.) Plaintiff fails to show how this

 Administrative Order relates to the R&R’s finding that Plaintiffs failed to exhaust

 their administrative remedies prior to filing suit. Accordingly, Plaintiff’s fourth

 objection is OVERRULED.

       Plaintiff Derrick’s fifth objection (labeled Objection #6) is difficult to discern,

 but seems to complain that the administration failed to comply with the Governor’s

 safety ordinances. (Pl. Derrick’s Obj. at PageID.840.) Again, this objection fails to

 identify any specific error in the Magistrate Judge’s analysis and findings, and is

 therefore OVERRULED.

       Plaintiff Derrick’s sixth objection (labeled Objection #7) complains that he

 was “forced with no option but the Johnson and Johnson vaccine” and that “positive

 Covid-19 inmates and sick inmates from the vaccine have not been separated.” (Pl.

 Derrick’s Obj. at PageID.841.) As above, this objection fails to identify any specific

                                               11
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.929 Filed 08/31/21 Page 12 of 13




 error in the Magistrate Judge’s analysis and findings that Plaintiff Derrick failed to

 exhaust his administrative remedies, and it is therefore OVERRULED.

         D.    Sua Sponte Dismissal of Defendant Midland County

         The Magistrate Judge also recommended that because the Plaintiffs assert the

 same unexhausted claims against Midland County as the do against ACH, the Court

 should sua sponte dismiss Plaintiffs’ claims against Midland County for failure to

 exhaust administrative remedies. (R&R at pp. 7-8, PageID.812-13.) Judge Stafford

 explains that:

         Although failure to exhaust is an affirmative defense, courts have “held
         that where a plaintiff clearly fails to exhaust his administrative remedies
         for claims asserted against defendants who have not appeared, the Court
         may nonetheless dismiss the claims sua sponte pursuant to 28 U.S.C.
         §§ 1915(e)(2)(B) and 1915A.” Coleman v. Snyder, No. 17-11730, 2018
         WL 4103364, at *2 (E.D. Mich. Aug. 29, 2018). Sua sponte dismissal
         is especially warranted when “the claims against non-appearing
         defendants are the same as those against appearing defendants.” Id. See
         also Threatt v. Williams-Ward, No. CV 15-12585, 2016 WL 6653013,
         at *6 (E.D. Mich. July 13, 2016), adopted, 2016 WL 4607639 (E.D.
         Mich. Sept. 6, 2016) (“Threatt failed to exhaust his administrative
         remedies for his claims against defendants who have not appeared, such
         that they should be sua sponte dismissed pursuant to §§ 1915(e)(2)(B)
         and 1915A.”).

 (Id.)

         Plaintiffs have not objected to this recommendation. Having reviewed

 the Report and Recommendation, the Court agrees that Plaintiffs’ claims

 against Defendant Midland County should be dismissed for failure to exhaust

 administrative remedies. See Dykes v. Fuller, No. 18-11528, 2019 WL
                                                12
Case 2:20-cv-11708-PDB-EAS ECF No. 135, PageID.930 Filed 08/31/21 Page 13 of 13




 4744433, at *5 (E.D. Mich. Sept. 30, 2019) (agreeing with the magistrate

 judge that sua sponte dismissal of claims against the unserved defendant is

 proper where the claims against the non-appearing defendant are the same as

 those against the appearing defendant, who has been dismissed for failure to

 exhaust administrative remedies), aff’d, 2020 WL 6257023 (6th Cir. July 10,

 2020).

                              IV.    CONCLUSION

       For the foregoing reasons, the Court:

       (1) OVERRULES Plaintiffs’ Objections (ECF Nos. 121, 122);

       (2) ADOPTS Magistrate Judge Stafford’s May 27, 2021 Report and

 Recommendation (ECF No. 117);

       (3) GRANTS Defendant Advanced Correctional Healthcare, Inc.’s Motion

 for Summary Judgment (ECF No. 96); and

       (4) sua sponte DISMISSES Plaintiffs’ claims against Defendant Midland

 County.

 IT IS SO ORDERED.
                                                s/Paul D. Borman
 Dated: August 31, 2021                         Paul D. Borman
                                                United States District Judge




                                               13
